DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 15-18, 21-22 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yazdani et al. (US 2019/0095788 A1).
As to claim 1, Yazdani discloses a method for active learning [Paragraph 0001], the method comprising: 
mapping, by a feature encoder, entries [Object] in a data set [Database 150 on FIG. 1] including unlabeled data [Unsupervised data]  to a latent space [“The supervised explicit semantic analysis (SESA) model, which is trained using labeled data and a loss function, includes the following components: an encoder that maps an object to a latent space” Paragraphs 0016, 0017 and 0019]; 
selecting one or more entries [Two objects] from the data set including at least some of the unlabeled data based on a similarity between the one or more entries and labeled data [“The similarity scorer compares two vectors representing two objects in the explicit space to estimate similarity between the two objects in the explicit semantic space. In the embodiments, where the burden of learning in the SESA model lies on the encoder and the projector.” Paragraph 0026]; and
causing the one or more entries to be labeled [“The training data may be in the form of pairs comprising a job posting and a member profile (job-profile pairs), where a pair is labeled as positive if the person has applied for a job, and as negative if the person has viewed the job but did not apply.” Paragraph 0030].  

As to claim 2, Yazdani discloses the method of Claim 1, further comprising: receiving an unlabeled input [Paragraph 0027]; and 
storing the unlabeled input into the data set based on a determination that a model fails to label the unlabeled input [Paragraph 0030]. 

As to claim 3, Yazdani discloses the method of Claim 1, further comprising: updating the labeled data with the one or more labeled entries [Paragraph 0030]; and 
causing a model to be further trained based on the updated labeled data [Paragraph 0030]. 

4. (Currently Amended) The method of Claim 1, further comprising: processing, by a discriminator, the mapped entries in the data set, wherein the discriminator is configured to distinguish unlabeled data from labeled data [Paragraph 0032]; 
and outputting, by the discriminator, one or more similarity metrics associated with the entries in the data set, wherein the one or more similarity metrics indicate a similarity of the entries in the data set to the labeled data [Paragraph 0033]. 

As to claim 8, Yazdani discloses an electronic device [FIG. 4] for active learning, the electronic device comprising: 
at least one memory [Main memory 404 on FIG. 4]; and 
at least one processor [Processor 402 on FIG. 4] coupled to the at least one memory, wherein the at least one processor is configured to: see claim 1’s rejection for the rest of the limitations of claim 8.

As to claim 9, see claim 2’s rejection.

As to claim 10, see claim 3’s rejection.

As to claim 11, see claim 4’s rejection.
As to claim 15, Yazdani discloses a non-transitory computer readable medium embodying a computer program for operating an electronic device [FIG. 4] including at least one processor [Paragraph 0052], the computer program comprising computer readable instructions that, when executed by the at least one processor, cause the electronic device to: see claim 1’s rejection for the rest of the limitations of claim 15.

As to claim 16, see claim 2’s rejection.

As to claim 17, see claim 3’s rejection.

As to claim 18, see claim 4’s rejection.

As to claim 21, Yazdani discloses a method for training an active learning model [Paragraph 0001], the method comprising: 
receiving a data pool including labeled data and unlabeled data [“The training data may be automatically collected in the on-line social network system by monitoring interactions of members with jobs presented to then as being potentially of interest and noting whether the presentation of a job to a member resulted in that member applying for associated job position.” Paragraph 0030];
mapping, by a feature encoder, the labeled data and the unlabeled data to a latent space [“The supervised explicit semantic analysis (SESA) model, which is trained using labeled data and a loss function, includes the following components: an encoder that maps an object to a latent space” Paragraphs 0016, 0017 and 0019]; and 
processing the mapped labeled data and the mapped unlabeled data by a discriminator [SESA model] , wherein the discriminator is configured to distinguish unlabeled data from labeled data [“Training the SESA model for job-profile relevance task provides further beneficial features: skills embeddings and the ability to tag job postings (or any electronic document that has been processed by the SESA model) with the associated skills. With respect to skills embeddings, the weight matrix W (see Equation 3) can be viewed as the matrix of skills embeddings.” Paragraph 0032].  

As to claim 22, Yazdani discloses the method of Claim 21, further comprising: inputting the mapped labeled data into a feature decoder [“Presentation generator” Paragraph 0040]; and
predicting, by the feature decoder, at least one target output based on the mapped labeled data [“Presentation generator” Paragraph 0040].  

As to claim 25, Yazdani discloses the method of Claim 21, wherein mapping the labeled data and the unlabeled data to the latent space encourages the discriminator to regard latent representations received by the discriminator as labeled [Paragraph 0029].







Allowable Subject Matter
Claims 5-7, 12-14, 19-20 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 2, 2022